Case: 20-1473   Document: 19     Page: 1   Filed: 08/25/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                JANICE SUE TAYLOR,
                  Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2020-1473
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01353-NBF, Senior Judge Nancy B. Fire-
 stone.
                  ______________________

                Decided: August 25, 2020
                 ______________________

    JANICE SUE TAYLOR, Florence, AZ, pro se.

     JANET A. BRADLEY, Tax Division, United States Depart-
 ment of Justice, Washington, DC, for defendant-appellee.
 Also represented by JOAN I. OPPENHEIMER, RICHARD E.
 ZUCKERMAN.
                  ______________________

   Before LOURIE, O’MALLEY, and CHEN, Circuit Judges.
Case: 20-1473    Document: 19      Page: 2    Filed: 08/25/2020




 2                                   TAYLOR   v. UNITED STATES



 PER CURIAM.
     Janice Sue Taylor appeals from a final decision of the
 U.S. Court of Federal Claims dismissing her complaint for
 lack of subject-matter jurisdiction. Taylor v. United States,
 No. 19-1353-T, 2020 WL 983245 (Fed. Cl. Jan. 27, 2020).
 Because we agree that the Claims Court lacked jurisdiction
 over Taylor’s complaint, we affirm.
                        BACKGROUND
     In 2010, Taylor was convicted on eight counts of tax
 evasion and willful failure to file tax returns between 2003
 and 2006. She was sentenced to 78 months of incarcera-
 tion, which she has completed, and ordered to pay
 $2,234,219 in restitution to the Internal Revenue Service
 (IRS).
     In 2019, Taylor filed a complaint in the Claims Court, 1
 seeking $15 million for the government’s taking of her as-
 sets “maliciously and with full knowledge . . . without ju-
 risdiction to do so.” Complaint at 1, Taylor v. United
 States, No. 19-1353-T (Fed. Cl. Sept. 5, 2019). In Taylor’s
 view, the government failed to comply with I.R.C. §§ 6212
 and 6213 and therefore lacked entitlement to charge her
 with tax evasion or to collect taxes from her. Taylor also
 sought damages for fraud or unlawful imprisonment.
     The Claims Court dismissed all counts of Taylor’s com-
 plaint for lack of jurisdiction. Specifically, the court dis-
 missed Taylor’s claims based on the Internal Revenue Code
 because its jurisdiction to hear such tax cases is limited to
 actions seeking the refund of taxes, penalties, and interest



     1    Taylor also sought relief in other forums, including
 the United States Tax Court. Relevant here, in 2018, Tay-
 lor filed a petition in the Tax Court, also challenging the
 IRS’s failure to comply with I.R.C. §§ 6212 and 6213, but
 that petition was dismissed for lack of jurisdiction.
Case: 20-1473     Document: 19     Page: 3    Filed: 08/25/2020




 TAYLOR   v. UNITED STATES                                  3



 paid to the government. Taylor’s unlawful imprisonment
 and fraud claims were dismissed because they are tort
 claims outside the jurisdiction of the Claims Court.
     Taylor appealed, and we have jurisdiction over the
 Claims Court’s decision under 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
     We review the Claims Court’s decision regarding its ju-
 risdiction without deference because a determination of the
 court’s jurisdiction is a question of law. Hanlin v. United
 States, 214 F.3d 1319, 1321 (Fed. Cir. 2000).
     In this appeal, Taylor argues that her due process
 rights were violated because the government failed to com-
 ply with I.R.C. §§ 6212 and 6213 in the proceedings leading
 to her conviction. According to Taylor, in dismissing her
 Tax Court action, the government “agreed” that it had no
 jurisdiction over her from 2000 to 2018 because it failed to
 send required notices. Reply Br. 4. She maintains that she
 is not seeking a refund and that her claim is a specialized
 one based on I.R.C. §§ 6212 and 6213 that falls within the
 Claims Court’s jurisdiction. Reply Br. 2.
     The government responds that I.R.C. §§ 6212 and 6213
 are not money-mandating statutes and cannot provide ju-
 risdiction over Taylor’s claims in the Claims Court. For
 Taylor’s other claims, the government submits that they
 are either tort claims or Fifth and Fourteenth Amendment
 claims outside of the Claims Court’s jurisdiction.
     We agree with the government. The Tucker Act is the
 primary statute conferring tax jurisdiction on the Claims
 Court. See Taylor v. United States, 303 F.3d 1357, 1359
 (Fed. Cir. 2002) (citing 28 U.S.C. § 1491(a)(1) (2000)). But
 the Tucker Act is only a jurisdictional statute, and “it does
 not create any substantive right enforceable against the
 United States for money damages.” United States v.
 Testan, 424 U.S. 392, 398 (1976). Thus, “a plaintiff must
 identify a separate source of substantive law that creates
Case: 20-1473    Document: 19      Page: 4    Filed: 08/25/2020




 4                                   TAYLOR   v. UNITED STATES



 the right to money damages.” Fisher v. United States, 402
 F.3d 1167, 1172 (Fed. Cir. 2005) (citing United States v.
 Mitchell, 463 U.S. 206, 217 (1983)).
     Taylor challenges the government’s compliance with
 I.R.C. §§ 6212 and 6213, but neither of these statutes can
 be fairly interpreted as money-mandating. Section 6212
 provides parameters governing the IRS’s mailing of notices
 of deficiency. Section 6213(a) provides a taxpayer with 90
 days after the mailing of a notice of deficiency to commence
 a Tax Court proceeding to challenge the deficiency. Noth-
 ing in either section provides a right to damages if the gov-
 ernment fails to comply with the stated requirements.
     Taylor’s remaining claims fare no better. To the extent
 she raises tort claims for fraud or false imprisonment or
 constitutional claims for lack of due process, those claims
 are outside of the Claims Court’s jurisdiction. See, e.g.,
 Brown v. United States, 105 F.3d 621, 623 (Fed. Cir. 1997)
 (explaining that the Claims Court lacks jurisdiction over
 tort actions against the United States); Smith v. United
 States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) (“The law is
 well settled that the Due Process clauses of both the Fifth
 and Fourteenth Amendments do not mandate the payment
 of money and thus do not provide a cause of action under
 the Tucker Act.” (citing LeBlanc v. United States, 50 F.3d
 1025, 1028 (Fed. Cir. 1995))).
     After the deadline for filing a memorandum in lieu of
 oral argument had passed, Taylor filed a document in this
 appeal reiterating arguments made in her opening brief.
 Extension – Brief Summary, Taylor v. United States, No.
 20-1473 (Fed. Cir. Aug. 17, 2020), ECF No. 18. We have
 construed this filing as a motion to file her memorandum
 out of time, and the motion is granted.
                        CONCLUSION
     Because Taylor has failed to allege any claim that falls
 within the Claims Court’s jurisdiction, the Claims Court
Case: 20-1473     Document: 19   Page: 5   Filed: 08/25/2020




 TAYLOR   v. UNITED STATES                               5



 was correct in dismissing her complaint under
 Rule 12(b)(1) of the Rules of the United States Court of
 Federal Claims. Accordingly, the judgment of the Claims
 Court is affirmed.
                         AFFIRMED